 



Exhibit 10.2
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
BY AND AMONG
WILLIAMS ENERGY SERVICES, LLC,
WILLIAMS FIELD SERVICES COMPANY, LLC,
WILLIAMS FIELD SERVICES GROUP, LLC,
WILLIAMS PARTNERS GP LLC,
WILLIAMS PARTNERS L.P.
AND
WILLIAMS PARTNERS OPERATING LLC
DECEMBER 11, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS; RECORDATION
    3  
1.1 Definitions
    3  
 
       
ARTICLE II CONCURRENT TRANSACTIONS
    5  
2.1 Contribution by WFS Company of the Wamsutter Assets to Wamsutter LLC
    5  
2.2 Distribution by WFS Company of the Subject Interest to WFS Group
    5  
2.3 Distribution by WFS Group of the Subject Interest to WES
    5  
2.4 Contribution by WES of the Subject Interest to the General Partner
    6  
2.5 Contribution by the General Partner of the Subject Interest to the
Partnership
    6  
2.6 Distribution of the Cash and Equity Consideration
    6  
2.7 Increase in Capital Account of the General Partner
    6  
2.8 Issuance of General Partner Units
    6  
2.9 Contribution by the Partnership of the Subject Interest to the Operating
Company
    6  
 
       
ARTICLE III INTENTIONALLY OMITTED
    7  
 
       
ARTICLE IV FURTHER ASSURANCES
    7  
4.1 Further Assurances
    7  
4.2 Other Assurances
    7  
 
       
ARTICLE V MISCELLANEOUS
    7  
5.1 Costs
    7  
5.2 Headings; References; Interpretation
    7  
5.3 Successors and Assigns
    8  
5.4 No Third Party Rights
    8  
5.5 Counterparts
    8  
5.6 Governing Law
    8  
5.7 Assignment of Agreement
    8  
5.8 Amendment or Modification
    8  
5.9 Director and Officer Liability
    8  
5.10 Severability
    9  
5.11 Integration
    9  
5.12 Effect of Amendment
    9  

-i- 



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
     THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”)
dated December 11, 2007, to be effective on December 1, 2007, is made and
entered into by and among Williams Energy Services, LLC, a Delaware limited
liability company (“WES”), Williams Field Services Company, LLC, a Delaware
limited liability company (“WFS Company”), Williams Field Services Group, LLC, a
Delaware limited liability company (“WFS Group”), Williams Partners GP LLC, a
Delaware limited liability company (the “General Partner” and, together with
WES, WFS Company and WFS Group, the “Transferor Parties”), Williams Partners
L.P., a Delaware limited partnership (the “Partnership”), and Williams Partners
Operating LLC, a Delaware limited liability company and wholly-owned subsidiary
of the Partnership (the “Operating Company”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.” Certain capitalized terms used are defined in Article I hereof.
RECITALS
     WHEREAS, the Transferor Parties desire to transfer a 100% Class A limited
liability company membership interest and 20 Class C Units (collectively, the
“Subject Interest”) in Wamsutter LLC, a Delaware limited liability company
(“Wamsutter LLC”), to the Partnership pursuant to the terms of the Purchase
Agreement (as defined below) and this Agreement, and the Partnership desires to
transfer the Subject Interest to the Operating Company pursuant to this
Agreement and the Operating Company desires to accept all of the Subject
Interest in accordance with the terms of the Purchase Agreement and this
Agreement;
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, and to effect the intent of the Parties in connection with
the consummation of the transactions contemplated hereby, the following actions
have been taken prior to the date hereof:

  1.   WFS Company formed Wamsutter LLC pursuant to the Delaware Limited
Liability Company Act (the “Delaware LLC Act”) in exchange for all of its
membership interests (the “Membership Interests”).     2.   Wamsutter LLC
acquired certain rights-of-way and permits related to the ownership and
operation of the Wamsutter Assets.     3.   WES, WFS Group, WFS Company, the
General Partner, the Partnership and the Operating Company entered into that
certain Purchase and Sale Agreement (the “Purchase Agreement”) dated
November 30, 2007 pursuant to which the Partnership will acquire the Subject
Interests from the Sellers for aggregate consideration of $750 million (the
“Aggregate Consideration”) of which $749 million is for the Class A limited
liability company interest and $1.0 million is for the 20 Class C Units.

     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby, each of the following shall occur:

 



--------------------------------------------------------------------------------



 



  1.   WFS Company shall contribute the Wamsutter Assets (as defined below) to
Wamsutter LLC in return for 100% of the Class A and 100% of the Class B limited
liability company membership interests and 40 Class C Units of Wamsutter LLC,
and the original Membership Interests shall be cancelled.     2.   WFS Company
and the Operating Company shall enter into the amended and restated Wamsutter
LLC Agreement.     3.   WFS Company shall transfer the Subject Interest to WFS
Group.     4.   WFS Group shall transfer the Subject Interest to WES.     5.  
WES shall transfer the Subject Interest to the General Partner as a contribution
to the capital of the General Partner.     6.   The public, through the
underwriters of the Underwritten Public Offering (as defined below), shall
contribute cash to the Partnership in exchange for 9,250,000 Common Units (the
“Public Units”). The cash contribution of the net proceeds of such Underwritten
Public Offering (approximately $335.2 million net of the underwriters’ discounts
and commissions) (the “Equity Proceeds”) shall be deposited into a bank account
maintained solely by the Partnership (the “Partnership Bank Account”).     7.  
The Partnership shall borrow $250 million pursuant to the New Credit Facility
(the “Debt Proceeds”), which shall be deposited into the Partnership Bank
Account.     8.   The General Partner shall transfer the Subject Interest to the
Partnership as a contribution to the capital of the Partnership.     9.   As
consideration for the transfer of the Subject Interest by the General Partner to
the Partnership, the Partnership shall (i) distribute $333.3 million
(approximately $346.3 million net of the General Partner’s capital contribution
related to the Underwritten Public Offering and the Private Equity Placement) in
cash to the General Partner (the “Cash Consideration”), (ii) issue 4,163,527
Common Units (the “Equity Consideration”) to the General Partner (the “Private
Equity Placement”) and (iii) increase the capital account of the General Partner
by an amount equal to 2/98ths of the product of the gross underwritten price per
unit times the aggregate number of Common Units issued in the Underwritten
Public Offering and pursuant to the Private Equity Placement (the “Additional GP
Interest”) and issue a proportionate number of General Partner Units to the
General Partner. The Cash Consideration shall be paid to the General Partner
from the Equity Proceeds and the Debt Proceeds in the Partnership Bank Account.
    10.   Except as provided in the Purchase Agreement, the Partnership shall
pay its transaction expenses associated with the transactions contemplated by
this Agreement (exclusive of the underwriters’ discounts and commissions), and
the

-2-



--------------------------------------------------------------------------------



 



      Transferor Parties shall pay their transaction expenses associated with
the transactions contemplated by this Agreement.     11.   The General
Partnership shall distribute the Cash Consideration to the General Partner.    
12.   The Partnership shall contribute the Subject Interest to the Operating
Company as a contribution to the capital of the Operating Company.     13.   If
the underwriters’ over-allotment option (the “Shoe”) for up to 1,387,500 Common
Units is exercised in the Underwritten Public Offering, the General Partner
shall contribute an amount equal to 2/98ths of the gross Shoe proceeds to the
Partnership as a contribution to the capital of the Partnership.

     NOW THEREFORE, in consideration of their mutual undertakings and agreements
set forth herein and in the Purchase Agreement, the Parties undertake and agree
as follows:
ARTICLE I
DEFINITIONS; RECORDATION
     1.1 Definitions. The following capitalized terms have the meanings given
below.
     “Additional GP Interest” has the meaning assigned to such term in the
recitals.
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Aggregate Consideration” has the meaning assigned to such term in the
recitals.
     “Agreement” has the meaning assigned to such term in the first paragraph of
this Agreement.
     “Assignment Agreement” means the Assignment, Conveyance and Bill of Sale,
dated effective December 1, 2007, between WFS Company and Wamsutter LLC.
     “Cash Consideration” has the meaning assigned to such term in the recitals.
     “Common Units” has the meaning assigned to such term in the Partnership
Agreement.
     “Debt Proceeds” has the meaning assigned to such term in the recitals.
     “Delaware LLC Act” has the meaning assigned to such term in the recitals.
     “Equity Consideration” has the meaning assigned to such term in the
recitals.
     “Equity Proceeds” has the meaning assigned to such term in the recitals.

-3-



--------------------------------------------------------------------------------



 



     “General Partner” has the meaning assigned to such term in the first
paragraph of this Agreement.
     “General Partner Units” has the meaning assigned to such term in the
Partnership Agreement.
     “Laws” means any and all laws, statutes, ordinances, rules or regulations
promulgated by a governmental authority, orders of a governmental authority,
judicial decisions, decisions of arbitrators or determinations of any
governmental authority or court.
     “LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Wamsutter LLC, dated December 1, 2007.
     “New Credit Facility” means the $450 million Credit Agreement between the
Partnership, Citibank, N.A., as administrative agent, Citigroup Global Markets
Inc. and Scotia Capital, as Joint Lead Arrangers and Joint Book Managers, The
Bank of Nova Scotia, as Syndication Agent and the Lenders listed in
Schedule 2.01 attached thereto (the “Lenders”), dated December 11, 2007,
comprised of a $200 million revolving credit facility and a $250 million term
loan.
     “Operating Company” has the meaning assigned to such term in the first
paragraph of this Agreement.
     “Partnership” has the meaning assigned to such term in the first paragraph
of this Agreement.
     “Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership, dated as of August 23, 2005, of the Partnership, as amended from
time to time.
     “Partnership Bank Account” has the meaning assigned to such term in the
recitals.
     “Party” and “Parties” have the meanings assigned to such terms in the first
paragraph of this Agreement.
     “Private Equity Placement” has the meaning assigned to such term in the
recitals.
     “Public Units” has the meaning assigned to such term in the recitals.
     “Purchase Agreement” has the meaning assigned to such term in the recitals.
     “Registration Statement” means the registration statement on Form S-3 (File
No. 333-137562) filed by the Partnership relating to the Underwritten Public
Offering.
     “Subject Interest” has the meaning assigned to such term in the recitals.
     “Transferor Parties” has the meaning assigned to such term in the first
paragraph of this Agreement.

-4-



--------------------------------------------------------------------------------



 



     “Underwritten Public Offering” means the public offering of 9,250,000
Common Units by the Partnership to the public pursuant to an underwriting
agreement, dated December 5, 2007, among the Partnership, the General Partner,
the Operating Company and the underwriters named therein.
     “Wamsutter LLC” has the meaning assigned to such term in the recitals.
     “Wamsutter Assets” has the meaning assigned to such term in the Assignment
Agreement.
     “WES” has the meaning assigned to such term in the first paragraph of this
Agreement.
     “WFS Company” has the meaning assigned to such term in the first paragraph
of this Agreement.
     “WFS Group” has the meaning assigned to such term in the first paragraph of
this Agreement.
ARTICLE II
CONCURRENT TRANSACTIONS
     2.1 Contribution by WFS Company of the Wamsutter Assets to Wamsutter LLC.
WFS Company hereby grants, contributes, transfers, assigns and conveys to
Wamsutter LLC, its successors and assigns, for its and their own use forever,
the Wamsutter Assets in return for 100% of the Class A and 100% of the Class B
limited liability company membership interests and 40 Class C Units of Wamsutter
LLC, and Wamsutter LLC hereby accepts the contribution of the Wamsutter Assets
from WFS Company.
     TO HAVE AND TO HOLD the Wamsutter Assets unto Wamsutter LLC, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in anywise belonging.
     2.2 Distribution by WFS Company of the Subject Interest to WFS Group. WFS
Company hereby grants, distributes, transfers, assigns and conveys to WFS Group,
its successors and assigns, for its and their own use forever, the Subject
Interest and WFS Group hereby accepts the distribution of the Subject Interest
from WFS Company.
     TO HAVE AND TO HOLD the Subject Interest unto WFS Group, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.
     2.3 Distribution by WFS Group of the Subject Interest to WES. WFS Group
hereby grants, distributes, transfers, assigns and conveys to WES, its
successors and assigns, for its and their own use forever, the Subject Interest
and WES hereby accepts the distribution of the Subject Interest from WFS Group.

-5-



--------------------------------------------------------------------------------



 



     TO HAVE AND TO HOLD the Subject Interest unto WES, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.
     2.4 Contribution by WES of the Subject Interest to the General Partner. WES
hereby grants, contributes, transfers, assigns and conveys to the General
Partner, its successors and assigns, for its and their own use forever, the
Subject Interest and the General Partner hereby accepts the Subject Interest
from WES, as a contribution by WES to the capital of the General Partner.
     TO HAVE AND TO HOLD the Subject Interest unto the General Partner, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.
     2.5 Contribution by the General Partner of the Subject Interest to the
Partnership. The General Partner hereby grants, contributes, transfers, assigns
and conveys to the Partnership, its successors and assigns, for its and their
own use forever, the Subject Interest, and the Partnership hereby accepts the
Subject Interest from the General Partner, as a contribution by the General
Partner to the capital of the Partnership.
     TO HAVE AND TO HOLD the Subject Interest unto the Partnership, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement and the Purchase Agreement, forever.
     2.6 Distribution of the Cash and Equity Consideration. The Parties
acknowledge that the Partnership has distributed to the General Partner the Cash
Consideration and the Equity Consideration. The Cash Consideration has been paid
from the Equity Proceeds and the Debt Proceeds. The Cash Consideration is net of
the amount of the Additional GP Interest that the General Partner would
otherwise have contributed to the Partnership in order to maintain its
percentage interest in the Partnership in connection with the issuance of
additional Common Units in the Underwritten Public Offering and the Private
Equity Placement. The General Partner hereby acknowledges receipt of the Cash
Consideration and the Equity Consideration.
     2.7 Increase in Capital Account of the General Partner. The Parties
acknowledge that the capital account of the General Partner has been increased
by an amount equal to the amount of the Additional GP Interest.
     2.8 Issuance of General Partner Units. The Parties acknowledge that the
Partnership has issued 273,745 General Partner Units (which number of units is
equal to 2/98ths of the number of Common Units issued in the Underwritten Public
Offering and the Private Equity Placement) to the General Partner. The General
Partner acknowledges the receipt of such General Partner Units.
     2.9 Contribution by the Partnership of the Subject Interest to the
Operating Company. The Partnership hereby grants, contributes, transfers,
assigns and conveys to the Operating Company, its successors and assigns, for
its and their own use forever, the Subject

-6-



--------------------------------------------------------------------------------



 



Interest, and the Operating Company hereby accepts the Subject Interest from the
Partnership as a contribution by the Partnership to the capital of the Operating
Company.
     TO HAVE AND TO HOLD the Subject Interest unto the Operating Company, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.
ARTICLE III
INTENTIONALLY OMITTED
ARTICLE IV
FURTHER ASSURANCES
     4.1 Further Assurances. From time to time after the date hereof, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended so to be and
(c) to more fully and effectively carry out the purposes and intent of this
Agreement.
     4.2 Other Assurances. From time to time after the date hereof, and without
any further consideration, each of the Parties shall execute, acknowledge and
deliver all such additional instruments, notices and other documents, and will
do all such other acts and things, all in accordance with applicable law, as may
be necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement. It is the express intent of the Parties that the
Operating Company or its subsidiaries own the Subject Interest that is
identified in this Agreement and in the Registration Statement.
ARTICLE V
MISCELLANEOUS
     5.1 Costs. The Operating Company shall pay all sales, use and similar taxes
arising out of the contributions, conveyances and deliveries to be made
hereunder, and shall pay all documentary, filing, recording, transfer, deed and
conveyance taxes and fees required in connection therewith.
     5.2 Headings; References; Interpretation. All Article and Section headings
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement, respectively.
All personal pronouns used in this

-7-



--------------------------------------------------------------------------------



 



Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa. The use herein of the word “including” following any general statement,
term or matter shall not be construed to limit such statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to,” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.
     5.3 Successors and Assigns. The Agreement shall be binding upon and inure
to the benefit of the parties signatory hereto and their respective successors
and assigns.
     5.4 No Third Party Rights. The provisions of this Agreement are intended to
bind the parties signatory hereto as to each other and are not intended to and
do not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
     5.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.
     5.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York applicable to contracts made
and to be performed wholly within such state without giving effect to conflict
of law principles thereof, except to the extent that it is mandatory that the
Law of some other jurisdiction, wherein the interests are located, shall apply.
     5.7 Assignment of Agreement. Neither this Agreement nor any of the rights,
interests, or obligations hereunder may be assigned by any Party without the
prior written consent of each of the Parties. Except as provided herein, nothing
in this Agreement is intended to or shall confer upon any person other than the
Parties, and their respective successors and permitted assigns, any rights,
benefits, or remedies of any nature whatsoever under or by reason of this
Agreement. Notwithstanding anything in this Agreement to the contrary, the
General Partner shall have the right, by written notice to the Parties hereto,
to assign its rights to receive the Cash Consideration and the General Partner
Units hereunder to any of its Affiliates.
     5.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties hereto and
affected thereby.
     5.9 Director and Officer Liability. Except to the extent that they are a
party hereto, the directors, managers, officers, partners, members and
securityholders of the Parties and their respective Affiliates shall not have
any personal liability or obligation arising under this Agreement (including any
claims that another party may assert).

-8-



--------------------------------------------------------------------------------



 



     5.10 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
     5.11 Integration. This Agreement and the instruments referenced herein
supersede any and all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This Agreement
and such instruments contain the entire understanding of the Parties with
respect to the subject matter hereof and thereof. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement or any such instrument
unless it is contained in a written amendment hereto or thereto and executed by
the Parties hereto or thereto after the date of this Agreement or such
instrument.
     5.12 Effect of Amendment. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with any instrument of conveyance covering the Subject Interest (other
than the Purchase and Sale Agreement), the terms and provisions of this
Agreement shall control.
[The Remainder of this Page is Intentionally Blank]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto on the date first above written.

            WILLIAMS ENERGY SERVICES, LLC
      By:   /s/ Alan S. Armstrong       Alan S. Armstrong        Senior Vice
President        WILLIAMS FIELD SERVICES COMPANY, LLC
      By:   /s/ Alan S. Armstrong       Alan S. Armstrong        Chairman and
Senior Vice President        WILLIAMS FIELD SERVICES GROUP, LLC
      By:   /s/ Alan S. Armstrong       Alan S. Armstrong        Chairman and
Senior Vice President        WILLIAMS PARTNERS GP LLC
      By:   /s/ Donald R. Chappel       Donald R. Chappel        Chief Financial
Officer        WILLIAMS PARTNERS L.P.
      By:   WILLIAMS PARTNERS GP LLC, its General Partner               By:  
/s/ Donald R. Chappel       Donald R. Chappel        Chief Financial Officer   
 

Signature Page to Contribution, Conveyance and Assumption Agreement

 



--------------------------------------------------------------------------------



 



            WILLIAMS PARTNERS OPERATING LLC
      By:   WILLIAMS PARTNERS L.P., its managing member               By:  
WILLIAMS PARTNERS GP LLC, its General Partner               By:   /s/  Donald R.
Chappel        Donald R. Chappel        Chief Financial Officer     

Signature Page to Contribution, Conveyance and Assumption Agreement

 